Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Davoud'Allen Eghbali appeals the district court’s orders accepting the recommendation of the magistrate judge and dismissing his employment discrimination complaint and denying his motion under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Butler v. Drive Auto. Indus. of Am., Inc., 793 F.3d 404 (4th Cir.2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.